DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed December 28, 2021. Claims 7 and 12 have been cancelled without prejudice.  Claims 1-6, 8-11, and 13-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-6, 8-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1, and dependent claims 2-6, 8-11, and 13-20, the closest prior art references, Sakamoto et al. (US 2010/03202223 A1), Cui et al. (CN 107024794 A), Wang et al. (US 2008/0266491 A1), and Kajita (US 2017/0139265 A1), fail to disclose either singly or in combination, all of the limitations of claim 1, including the limitations, “a color filter layer disposed on the substrate, and the color filter layer fills in the plurality of first aperture regions, the plurality of second aperture regions, and the plurality of third aperture regions; and a plurality of optical sensors, wherein at least a portion of at least one of the plurality of optical sensors overlaps with at least one of the plurality of first aperture regions in a normal direction of the substrate; wherein, an area of at least one of the plurality of second aperture regions is larger than an area of at least one of the plurality of first aperture regions, and the area of the at least 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871